Citation Nr: 1528113	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right thumb. 

2.  Entitlement to an initial rating in excess of 10 percent for atrophy thenar eminence, numbness, and diminished grip strength of the right hand. 

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service connected right thumb disability. 

4.  Entitlement to a temporary total rating following carpal tunnel surgery of the right wrist in December 2006. 

5.  Entitlement to total disability rating for compensation based on individual unemployability (TDIU). 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1980 to April 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection, on the basis of aggravation of disability that existed prior to service, for degenerative arthritis of the right thumb.  A noncompensable rating was assigned effective from June 10, 2005, the date the claim for service connection was received.  Thereafter, a February 2006 rating decision increased the rating for degenerative arthritis of the right thumb to 10 percent, also effective from June 10, 2005. 

The appeal also comes before the Board on appeal from an October 2006 decision that granted service connection and a 10 percent rating for atrophy thenar eminence, numbness, and diminished grip strength of the right hand, and on appeal from a December 2007 decision that denied a temporary total rating for convalescence following carpal tunnel release surgery in December 2006 and that denied service connection for carpal tunnel syndrome of the right wrist. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

The case was remanded by the Board in November 2012 to schedule the Veteran for a hearing before a Veterans Law Judge, and the Veteran was provided such a hearing before the undersigned in March 2013.  A transcript from this hearing is of record.  The case was again remanded by the Board in August 2013 for additional development and now returns to the Board for further appellate review.  Unfortunately, the Board finds that another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board sincerely regrets the additional delay, it finds that another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In accordance with the August 2013 remand directives, the AOJ obtained a VA examination to address a possible worsening of the Veteran's two service-connected disabilities, degenerative arthritis of the right thumb and atrophy thenar eminence, numbness, and diminished grip strength of the right hand.  In addition, an examination was requested to determine the status of the Veteran's carpal tunnel syndrome of the right wrist.  Unfortunately, as will be explained herein, the VA examiner's resulting March 2014 medical opinion is inadequate for the purpose of addressing the claims.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds an additional examination is warranted.

As regards the Veteran's degenerative arthritis of the right thumb, in its August 2013 remand, the Board asked that, as part of the examination, the examiner provide an assessment of whether the Veteran's service-connected thumb disability resulted in favorable or unfavorable ankylosis of the right thumb.  In the March 2014 report, the examiner noted that the Veteran did not have ankylosis of the thumb. 

The Board finds that a remand is necessary to clarify this finding.  Ankylosis is defined as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (32nd ed. 2012).  The Veteran's service treatment records show the Veteran underwent surgery to fuse the joint in his right thumb in December 1981.  Further, in an April 2012 VA examination, the examiner indicated that the Veteran had ankylosis of the carpometacarpal joint, in extension.  

Therefore, on remand, further examination is necessary to provide clarification concerning the presence of ankylosis and any possible resolution of the condition, if it previously existed.

As regards the Veteran's atrophy thenar eminence, numbness, and diminished grip strength of the right hand, in the August 2013 remand, the Board asked that the examiner provide an assessment of whether the service-connected disability results in complete paralysis of the ulnar nerve, or mild, moderate or severe incomplete paralysis of the ulnar nerve.  

However, in the March 2014 examination report, there was no reported testing of the ulnar nerve performed.  As the results of this testing are required in order to adequately rate the severity of the Veteran's disability, the Board finds the opinion inadequate. 

Turning to the Veteran's claim for entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to his service connected right thumb disability, in the August 2013 remand, the examiner was asked to express an opinion as to whether it is at least as likely as not that any disability associated with carpal tunnel syndrome of the right wrist had its onset during service or was otherwise medically related to service.  In response, in his March 2014 report, the examiner concluded that it was less likely than not that the Veteran's carpal tunnel syndrome was incurred in or caused by his military service.  As rationale, the examiner noted that there was no documentation of a diagnosis of carpal tunnel syndrome in the Veteran's service treatment records.  Therefore, in absence of such complaints in service, the examiner concluded there was no objective association between service and the carpal tunnel condition.

The Board finds this opinion inadequate, as the examiner did not take into account the Veteran's contentions that he first experienced the symptoms of carpal tunnel syndrome while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).  In a November 2006 statement, the Veteran reported experiencing pain in his wrist while in service, but assuming it was related to his pre-existing right thumb injury.  The Veteran explained that although he had recently been diagnosed with carpal tunnel syndrome, he had been experiencing the symptoms for years, including while serving in the Air Force.  In addition, in a November 2007 VA treatment note, the Veteran indicated he had experienced numbness in his right wrist while in service, and that it he had recently been diagnosed with carpal tunnel syndrome.  Therefore, as the examiner did not appear to take into account the Veteran's reported in-service symptoms and continuity of same, the opinion is inadequate to decide the issue at hand. 
The Board finds that the issues of entitlement to a temporary total rating following carpal tunnel surgery of the right wrist and to TDIU are inextricably intertwined with the remanded claims.  Therefore, the Board may not properly review these claims until the AOJ develops and adjudicates the Veteran's remanded ones.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Board notes that, in its August 2013 remand, it instructed the AOJ to request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the matters on appeal.  The Board specifically instructed that the Veteran be asked to provide, or provide authorization to obtain, any outstanding private medical records.  There is no indication in the record that such a request was made.  

Of interest to the Board are the records of treatment of the Veteran's right thumb by his private doctor, Dr. Pourteymour.  To date, VA has received two notes from Dr. Pourteymour, one dated February 2013 and one that appears to be dated October 2012 but was received by VA in April 2015.  Each of the notes indicate that the Veteran was undergoing treatment by the doctor for right thumb pain.  On remand, the AOJ should ask the Veteran for authorization to obtain the full and complete records of such treatment.  The Board notes that the duty to assist in the development and the adjudication of claims is not a one-way street and that if a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

To that end, the Board must note that the March 2015 VA examiner indicated in his report that the examination of the Veteran was "atypical in nature."  The examiner noted that the Veteran demonstrated 0/5 strength in his right hand intrinsic musculature, which was the sort of weakness usually seen in relation to spinal cord injuries, not those of the nature experienced by the Veteran.  The examiner indicated that the median nerve does not innervate the majority of right hand muscles, and that the Veteran had muscle bulk in that hand.  The examiner indicated that the Veteran was unable to range any of the fingers on his right hand, despite there being no evidence of structural pathology in those joints.  The examiner noted that the type of disability that currently exists in the Veteran's right hand would not affect his fingers, as many of the muscles responsible for extension and flexion at those joints are located in the forearm.  However, the examiner did not explicitly find that the Veteran was malingering.  The Board must reiterate that the duty to assist in the development and adjudication of a claim does not lie with VA alone.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  Wood, supra.

Finally, the most recent VA treatment records in the Veteran's file are dated in March 2010.  In addition to the above-described private records, while on remand the Veteran should be given an opportunity to identify all healthcare providers (both VA and non-VA) who have treated him for his disabilities and, thereafter, all identified treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated from March 2010 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the matters remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private medical records, to include those from Dr. Pourteymour.
3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination of his right thumb and hand, by an appropriate medical provider, at a VA medical facility. 

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner should discuss whether the Veteran's disability results in favorable or unfavorable ankylosis of the right thumb.  If no ankylosis is found, the examiner is asked to reconcile this finding with the April 2012 VA examination report, which found ankylosis was present in the Veteran's right thumb. 

To the extent possible, the examiner should also provide an assessment of whether the service connected disability results in complete paralysis of the ulnar nerve, or incomplete paralysis.  If incomplete paralysis is found, the examiner should indicate whether it is mild, moderate, or severe in nature. 

The examiner should also express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability associated with carpal tunnel syndrome of the right wrist had its onset during service or is/was otherwise medically related to service and, if not, whether it is at least as likely as not that any disability associated with carpal tunnel syndrome of the right wrist was caused or aggravated (worsened beyond natural progression) by service connected disability.  If aggravation is found, the examiner should attempt to quantify the extent of aggravation, if possible.  

In answering the foregoing, the examiner must provide a detailed rationale explaining the opinions, including analysis of the Veteran's history, as documented in the lay and medical evidence of record, and all other relevant evidence in the claims file.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted for any reason, the examiner should provide a rationale for doing so.

A complete rationale must be given for each opinion expressed. 
5.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought in connection with these claims is denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).



